SUMMARY ORDER
Christopher Griffith, appearing pro se, appeals from the Decision and Order (Scullin, J.), dated October 3, 2002, dismissing his complaint. Griffith, who is currently incarcerated, challenges the constitutionality of 18 U.S.C. §§ 2421 & 2422. These statutes impose criminal penalties upon individuals who operate enterprises engaged in prostitution. Mr. Griffith contends that the statutes violate his rights under the First and Fourteenth Amendments to the Constitution because they intrude upon his privacy.
The district court sua sponte dismissed the complaint on the ground that a federal court lacks jurisdiction to consider constitutional challenges in the absence of an actual case or controversy. This holding was based upon the fact that Mr. Griffith, while he professes an intention to conduct an enterprise engaged in prostitution, cannot show that he, or anyone associated with his planned enterprise, currently faces an imminent possibility of being prosecuted under §§ 2421 & 2422.
Upon our review of the record on appeal, we affirm the district court’s ruling in full.
Accordingly, for the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.